Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  145754 (6)(7)(11)(12)


  CITIZENS FOR MORE MICHIGAN JOBS and
  ROBERT J. CANNON,
             Plaintiffs-Appellants,
                                                                     SC: 145754
  v                                                                  COA: 312085
  SECRETARY OF STATE, BOARD OF STATE
  CANVASSERS, and DIRECTOR OF
  ELECTIONS,
             Defendants-Appellees.
  _________________________________________


         On order of the Chief Justice, motions by Protect MI Constitution for leave to
  intervene and by William Birdseye and the Police Officers Association of Michigan for
  leave to file a brief amicus curiae and their respective motions for immediate
  consideration are considered and they are granted.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
                                                                                Clerk